"   77     7 7
                            L        `c‘                                                     09/14/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA                                 Case Number: DA 21-0394


                                           DA 21-0394
                                                                          FILED
JACOB SMITH,                                                               SEP 14 2021
                                                                         Bowen Greenwood
                                                                       Clerk of Suprerne Court
                                                                          State of Montana
              Petitioner and Appellant,
       v.
                                                                     ORDER
STATE OF MONTANA, et al.,

              Respondent and Appellee.



      Jacob Smith has moved for recusal of Chief Justice Mike McGrath "based upon his
personal prosecution" of Smith on a criminal charge in 1997 in Lewis and Clark County
District Court. Smith cites to M. C. Jud. Cond. 2.12 and requests that Chief Justice
McGrath "recuse himself from any proceedings wherein Smith is a party, present case
included." Counsel for the State of Montana has not filed a response.
      Rule 2.12 of the Montana Code of Judicial Conduct states that:

      (A) A judge shall disqualify himself or herself in any proceeding in which
         the judge's impartiality might reasonably be questioned, including but not
         limited to the following circumstances:

              (5) The Judge:
              (a) served as a lawyer in the matter in controversy, or was associated
              with a lawyer who participated substantially as a lawyer in the matter
              during such association;
              (b) served in governmental employment, and in such capacity
              participated personally and substantially as a lawyer or public official
              concerning the proceeding, or has publicly expressed in such capacity
              an opinion concerning the merits of the particular matter in
              controversy[1

M. C. Jud. Cond. 2.12(A)(5)(a) and (b) (2014).
       In this matter, Srnith is appealing from the District Court's dismissal of his
complaint, denominated "Civil Complaint and Demand for Jury Trial Tort Claim for
Damages." Th6 record provided on appeal is very limited, including a copy of the District
Court's Order on Pending Motions, and a transcript of a hearing in which the parties made
arguments on the State's motion to dismiss. The Defendants in the underlying matter
include the State of Montana, Department of Health and Hurnan Services, Lewis and Clark
County, the Public Defender's Office, and several individuals in their official capacities.
       This appeal has nothing to do with Smith's 1997 criminal case, and we note that
time has expired for any challenge to Smith's 1997 criminal conviction. Section 46-20-
104(1), MCA; M. R. App. P. 4(5)(b)(i). Smith is not pursuing postconviction relief for that
1997 case. See Williams v. Pennsylvania, 579 U.S. 1„             136 S. Ct. 1899, 1905 (2016)
(the United States Supreme Court held "that under the Due Process Clause there is an
impermissible risk of actual bias when a judge earlier had significant, personal involvement
as a prosecutor in a critical decision regarding the defendant's case."). This matter is
clearly unrelated to and very different from Smith 1997 criminal case, and is not a basis
for recusal of the Chief Justice. M. C. Jud. Cond. 2.12(A)(5)(a) (2014). There is no risk
of actual bias. Williams, 579 U.S. at       , 136 S. Ct. at 1910.
       More broadly, Smith argues "[i]t was incumbent upon [the Chief Justice] to
disqualify himself in every proceeding where Smith was a party" and seeks a blanket
recusal in all cases. We note that Smith has had at least ten proceedings before this Court
since 2018, for which the Chief Justice sat on seven, but Smith has never before raised the
issue of recusa1.1 However, as demonstrated from those cases, the Chief Justice has not sat


 In 2018, Smith sought an out-of-time appeal for a Butte-Silver Bow County Revocation Judgment
and Order of Commitment filed in March 2016. This Court denied his petition. State v. Smith,
No. DA 18-0178, Order (Mont. Apr. 17, 2018) (Smith I). In August 2018, Smith filed a petition
for writ of supervisory control against the Jefferson County District Court, concerning the
dissolution of marriage proceeding there. We denied his petition. Smith v. Fifth Judicial District
Ct., No. OP 18-0489, Order (Mont. Sept. 11, 2018) (Smith II). In 2019, Smith appealed the denial


                                                2
on a case that concerned Smith's 1997 criminal proceeding or any other criminal case
regarding Smith from Lewis and Clark County. Therefore,
       IT IS ORDERED that Smith's Motion for Recusal is DENIED.
       The Clerk is directed to provide a copy of this Order to counsel of record and to
Jacob Smith personally.
       DATED this ) (-1, day of September, 2021.




                                                                       Justices




of his petition for postconviction relief in the Fifth Judicial District Court, Jefferson County. We
affirmed the District Court. Smith v. State, No. DA 19-0704 (consolidated with No. DA 20-0110),
2021 MT 211N, 2021 Mont. LEXIS 651 (Smith V and Smith VII). In December 2019, Smith
sought a writ of mandamus against the Board of Pardons and Parole following his parole denial.
We denied his writ for relief. Smith v. Department of Corrections, No. OP 19-0735, Order (Mont.
Jan. 7, 2020) (Smith V1). Smith appealed a Powell County District Court Order denying Smith's
motion for summary judgment and dismissing Smith's civil complaint. We affirmed. Smith v.
Roope, No. DA 20-0186, 2020 MT 209N, 2020 Mont. LEXIS 2238 (Aug. 18, 2020) (Smith /X).
In 2021, this Court denied Smith's petition for an out-of-time appeal of a February 4, 2019 Order
denying Smith's Petition for Postconviction Relief in the Butte-Silver Bow County District Court.
Smith v. State, No. DA 21-0152, Order (Mont. Apr. 29, 2021) (Smith X).



                                                 3